Motion for leave to appeal to the Court of Appeals granted to the extent of certifying the following question: “Does the complaint herein state a cause of action?” Settle order on notice. Motion for an extension of time granted insofar as to extend the time for defendants-respondents to serve their answer to 10 days after service upon the attorneys for plaintiff-appellant of a copy of the order of the Court of Appeals determining defendants-respondents’ appeal. Concur — Rabin, J. P., Yalente, McNally, Eager and Steuer, JJ.